UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2015 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. Great Lakes Bond Fund Investor Class Shares – GLBDX Institutional Class Shares – GLBNX Great Lakes Disciplined Equity Fund Investor Class Shares – GLDEX Institutional Class Shares – GLDNX Great Lakes Large Cap Value Fund Investor Class Shares – GLLVX Institutional Class Shares – GLLIX Great Lakes Small Cap Opportunity Fund Investor Class Shares – GLSCX Institutional Class Shares – GLSIX Semi-Annual Report September 30, 2014 1-855-278-2020 www.glafunds.com Distributed by Quasar Distributors, LLC Member FINRA Great Lakes Bond Fund October 23, 2014 Dear Shareholders: I. INVESTMENT RESULTS In the six months ended September 30th of 2014, your Great Lakes Bond Fund returned the following: Total Returns Share Class 6 Months ended 9/30/14 Investor Class 1.84% Institutional Class 1.83% Barclays Aggregate Bond Index 2.21% The Fed’s unwinding of its current quantitative easing program is on track to end in October with little market impact expected.In general, the Fed’s monetary policy remains accommodative, with any rate increase projected well into 2015.And, the Fed will have to see continued improvement in the economy and the labor market prior to effecting such an increase.The U.S. economy has shown progress, but the recovery is still sub-par by historical standards.Housing, in particular, has not been the engine of growth that it has been in the past. Interest rate movements were mixed over the last six months.With the short end of the yield curve anchored by a near-zero fed funds rate, short-term rates were little changed.Two-to-five year maturities began to build in the expectation of an eventually less accommodative Fed and a strengthening economy, and this segment of the yield curve was ten-to-fifteen basis points higher over this period as a result.Longer-term interest rates, however, went the other way, as overseas investors saw good relative value in ten-to-thirty year maturities when compared to the longer-term debt of other countries.Longer U.S. rates dropped 25-35 basis points, with the ten-year benchmark yield closing September at 2.49%. II. ATTRIBUTION The bond market and the Great Lakes Bond Fund posted low single-digit returns over the last six months.The Institutional Class shares of the Bond Fund were up 1.83%, 38 basis points behind the return of the Barclays Aggregate Index, which generated a 2.21% return over the period.The Fund’s 15% allocation to the high yield sector, which had been a strong contributor to the Fund’s relative results in previous periods, worked against comparative performance.High yield spreads widened sharply as September came to a close.The Barclays Aggregate Bond Index has no high yield representation.On the positive side, the municipal bond allocation in the Fund worked in its favor.Tax-exempt securities have staged a solid recovery from a poor 2013, and they have outperformed most taxable sectors calendar year-to-date.The Fund’s allocation to municipal bonds was increased from 15% to 17% in the period to further take advantage of this rebound. III. OUTLOOK To the surprise of most bond market investors, interest rates have moved generally lower in 2014.In recognition of this, and given the slow pace of the economic recovery and lack of meaningful inflationary pressures, the Fund is essentially duration neutral.This is up from a 90% duration stance when compared to the benchmark at the end of March.Going forward, the bulk of future returns in the bond market will likely come from coupon income rather than from rate movements, however.As a result, the Fund continues to be fully invested with regards to the market’s spread sectors.As of the end of September, in excess of 90% of the Bond Fund was invested across the investment-grade credit, tax-exempt, high yield, commercial mortgage-backed and mortgage-backed sectors of the bond market.While tax-exempt yield spreads are tighter so far in 2014, yield spreads for the other sectors are unchanged to wider over this period.Therefore, the relative value of these sectors continues to justify our strong emphasis on coupon income. 1 Great Lakes Bond Fund Finally, as bond market liquidity has been challenging, it should be noted that roughly 15% of the Fund is of the highest liquidity, this being comprised of ETF positions, Treasury securities and cash equivalents.The liquidity characteristics of this segment of the Fund should remain unchanged even in the most illiquid of market environments. Stephen W. Rost Senior Portfolio Manager Fund Shareholder A basis point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. One cannot invest directly in an index. Duration is a measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. The bigger the duration number, the greater the interest-rate risk or reward for bond prices. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedules of investments for complete holdings information. The opinions expressed are those of the Fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not guarantee a profit or protect from loss in a declining market. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. The Bond Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. Investments in Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. 2 Great Lakes Bond Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2014 1-Year Since Inception(1) Investor Class 4.77% 1.84% Institutional Class 4.59% 1.78% Barclays Aggregate Bond Index(2) 3.96% 1.09% Inception date of each class was September 28, 2012. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. 3 Great Lakes Bond Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2014(1) (% of Net Assets) Top 10 Holdings (Unaudited) September 30, 2014(1)(2) (% of net assets) iShares MBS Bond Fund % O’Hare International Airport, 5.250%, 01/01/2034 % U.S. Treasury Bond, 2.875%, 05/15/2043 % iShares iBoxx Investment Grade Corporate Bond Fund % iShares iBoxx $ High Yield Corporate Bond Fund % Massachusetts Housing Finance Agency, 4.850%, 06/01/2040 % Virgin Islands Public Finance Authority Revenue, 5.000%, 10/01/2031 % New York Metropolitan Transportation Authority, 5.000%, 11/15/2023 % GS Mortgage Securities Trust, 3.707%, 08/10/2044 % Macon & DeWitt Counties Il, School District #2, 4.500%, 10/01/2020 % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. First American Government Obligations Fund is excluded from the Top Ten Holdings. 4 Great Lakes Disciplined Equity Fund October 14, 2014 Dear Shareholders: I. INVESTMENT RESULTS In the six months ended September 30th of 2014, your Great Lakes Disciplined Equity Fund returned the following: Total Returns Share Class 6 Months ended 9/30/14 Investor Class 4.48% Institutional Class 4.63% S&P 500 Index Total Return 6.42% The U.S. stock markets are being buffeted by a resurgence in volatility as investors adjust to the uncertainty which accompanies the end of Quantitative Easing (QE), as announced by Chairwoman Yellen.The end of QE was predicated by a continued improvement in the labor market accompanied by the lack of cost pressure.The real economic consequences of the end of the stimulus program won’t be known for a while, but the markets have been reacting with a quick spike in the Volatility Index as well as in the trade weighted dollar (and consequent decline in commodity prices). U.S. stock indexes recorded mixed performance in the third quarter of 2014. Smaller-cap stocks continued their run of underperformance, with the Russell 2000 Index sliding 7.36% for the 3 month period ending September 30, 2014. Performance improved uniformly as one moved up the capitalization spectrum, as would be expected during a market retrenchment.The smid-cap Russell 2500 Index lost 5.35% and the Russell MidCap 800 dropped 1.66%, while the large-cap Russell 1000 gained 0.65% and the mega-cap Russell Top 200 added 1.71%. We’d also expect to see stocks in the Russell Growth indices outpacing their Value Index counterparts in time of market stress, and this expectation held across the entire market cap range during Q3.The mega-cap Russell Top 200 Growth Index was the best-performing style index, tacking on 2.52%.This is the top performer year-to-date as well, having gained 8.88% through 9/30/14.In stark contrast, the Russell 2000 Value Index dropped 8.58% during Q3, and has declined 4.74% Y-t-D. So much for late-stage cyclical leadership within the S&P 500 Index.Instead, we had a mix of counter-cyclical leaders (Staples up 1.95%, Health Care up 5.46%, and Telecom up 3.07%) and big-cap Tech (+4.77%) pacing the Index. II. ATTRIBUTION Successful new additions to the portfolio in Q3 included Expedia Inc. (EXPE), Conagra Foods (CAG), and Travelers Co (TRV).EXPE outperformed the S&P 500 Index by 9.9% for the 3 months ending September 30, 2014, while CAG and TRV outperformed the Index by 4.1% and 3.3%, respectively, since our initial purchase. New additions that didn’t perform to short-term expectations included Anadarko Petroleum (APC) which trailed the Index by 5.8%, AGL Resources (GAS) which lagged the Index by 4.1%, and Hess Corp (HES) underperformed the Index by 4.2% since our initial purchase in the third quarter. Portfolio Changes We began the third quarter significantly underweight to the Energy sector. Throughout the quarter we initiated several positions in energy reserves names including Hess Corp (HES), Conoco Phillips (COP), and Anadarko Petroleum (APC).As we finish out the third quarter, the portfolio is moderately overweight to the Energy sector.In Industrials we initiated positions in Caterpillar Inc (CAT) and Cummins Inc (CMI) positioning the portfolio from a neutral weight to a moderate overweight in the sector. 5 Great Lakes Disciplined Equity Fund We continued to decrease the portfolio’s exposure to the Healthcare sector through a full liquidation of McKesson Corp (MCK) and by trimming the position in Cardinal Health (CAH).The Health Care sector finishes the third quarter with a maximum underweight to the sector.During the quarter, the portfolio’s exposure to the Technology sector was reduced with full liquidations of Applied Materials (AMAT) and Eaton Corp (ETN). III. OUTLOOK We’re going to recycle the quotes from last quarter, since the VIX – aka the fear gauge - is spiking.It’s important to cut through the emotions and monitor the data.Most major indices do not exhibit stretch valuations – unless one assumes an imminent margin collapse.Consumer demand – supported by household wealth improvement - remains robust, as does industrial production.The recovery appears sustainable, and can be helped further if we get some meaningful stimulative policy from the European Central Bank (ECB).We’d expect to see that before we’d see any attempt at QE4.Barring a major exogenous shock, we do not expect a massive correction at this time – but a rolling correction is healthy. Jon Quigley, CFA Senior Portfolio Manager Russell 2000 Index, a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index, and includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap Index is a subset of the Russell 1000® Index and includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap Index represents approximately 31% of the total market capitalization of the Russell 1000 companies. VIX Index (Volatility Index): A measure of implied volatility in the stock market that is calculated on the basis of short-term index options on the S&P 500 Index. A high VIX Index signals anxiety and fear in the market and typically occurs after a sharp decline in stock prices. A low VIX Index generally follows calm markets and rising prices. The Russell 2500 Index measures the performance of the small to mid-cap segment of the U.S. equity universe, commonly referred to as “smid” cap. The Russell 2500 Index is a subset of the Russell 3000® Index. It includes approximately 2500 of the smallest securities based on a combination of their market cap and current index membership. The Russell MidCap 800 Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap Index is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap Index represents approximately 31% of the total market capitalization of the Russell 1000 companies. The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000 represents approximately 92% of the U.S. market. The Russell Top 200 Index measures the performance of the largest cap segment of the U.S. equity universe. The Russell Top 200 Index is a subset of the Russell 3000® Index. It includes approximately 200 of the largest securities based on a combination of their market cap and current index membership and represents approximately 68% of the U.S. market. The Russell Top 200 Growth Index measures the performance of the especially large cap segment of the U.S. equity universe represented by stocks in the largest 200 by market cap. It includes Russell Top 200 Index companies with higher growth earning potential as defined by Russell’s leading style methodology. The companies also are members of the Russell 1000® Growth Index. 6 Great Lakes Disciplined Equity Fund The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedules of investments for complete holdings information. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed are those of the fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not guarantee a profit or protect from loss in a declining market. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. 7 Great Lakes Disciplined Equity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2014 1-Year 3-Year 5-Year Since Inception(1) Investor Class 17.16% 22.58% 15.20% 16.57% Institutional Class 17.45% 22.93% 15.56% 16.91% S&P 500 Index(2) 19.73% 22.99% 15.70% 17.29% Inception date of each class was June 1, 2009. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 8 Great Lakes Disciplined Equity Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2014(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) September 30, 2014(1) (% of net assets) Altria Group, Inc. % General Dynamics Corp. % Verizon Communications, Inc. % Kroger Co. % ConocoPhillips % MetLife, Inc. % Boeing Co. % Bank of America Corp. % Phillips 66 % Exxon Mobil Corp. % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 9 Great LakesLarge Cap ValueFund October 23, 2014 Dear Shareholders: I. INVESTMENT RESULTS The equity market, as measured by the S&P 500 Index, rose over 5% through the six month period ending September 30, 2014, with almost all of the gain coming in the June quarter.Rising corporate profits, accommodative monetary policy, low inflation and somewhat reasonable valuation by historical standards supported the equities move.Value style indexes, as measured by Russell 1000 Value Index, trailed the S&P 500 Index by over a percentage point over the six months, returning 4.90% versus 6.42%. Total Returns Share Class 6 Months ended 9/30/14 Investor Class 4.24% Institutional Class 4.38% Russell 1000 Value Index 4.90% II. ATTRIBUTION Strategy return led value style indexes during the June quarter but trailed during the September period as a result of a downdraft during the last two weeks of July.Few areas generated particularly favorable or unfavorable returns in the September quarter, during which energy and utility holdings reversed some earlier gains.Among the few general themes in strategy movements through the six months was relative sensitivity to trends in developing markets, particularly among some diversified industrial manufacturers, which declined.Economic news flow from spring into autumn pointed to slower progress among these nations (including Brazil, China, India, Russia) as well as Europe.A few consumer frequent-purchase goods positions also limited returns as a result of sluggish sales and changing consumer preferences.Some strongly-capitalized financials, restructuring household goods producers, and holdings in defense, railroad, domestic tobacco, environmental services and health insurance led the strategy. III. OUTLOOK While U.S. economic progress has picked up, international progress appears to be moderating.Federal Reserve Board has indicated monetary policy is data-dependent, and suggested considerable time may pass before actions to raise rates begins, so uncertainty, based on mixed indicators, is now present.Equity market valuation, after 2012 and 2013 stock price movements which exceeded profits expansion remains less attractive than earlier in this business cycle.We intend to continue our value approach, emphasizing rising or high earning power, supportive valuation and sufficient diversification. Edward J. Calkins, CFA Senior Portfolio Manager Fund Shareholder The S&P 500 Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth rates. Diversification does not guarantee a profit or protect from loss in a declining market. One cannot invest directly in an index. Past performance does not guarantee future results. 10 Great Lakes Large Cap Value Fund Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. 11 Great Lakes Large Cap Value Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2014 1-Year Since Inception(1) Investor Class 16.44% 19.05% Institutional Class 16.66% 19.25% Russell 1000 Value Index(2) 18.89% 20.52% Inception date of each class was September 28, 2012. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. 12 Great Lakes Large Cap Value Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2014(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) September 30, 2014(1) (% of net assets) Berkshire Hathaway, Inc. – Class B % American Express Co. % 3M Co. % Honeywell International, Inc. % General Electric Co. % Lockheed Martin Corp. % Eaton Corp. % Aetna, Inc. % Target Corp. % Chevron Corp. % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security 13 Great Lakes Small Cap Opportunity Fund October 23, 2014 Dear Shareholders: I. INVESTMENT RESULTS In the six months ended September 30 of 2014, your Great Lakes Small Cap Opportunity Fund returned the following: Total Returns Share Class 6 Months ended 9/30/14 Investor Class -3.90% Institutional Class -3.80% Russell 2000 Index -5.46% The Russell 2000 Small Cap Index lost 7.65% in the third quarter of 2014 ending September 30, 2014, trailing the S&P 500 Index, which returned +1.13%,by more than eight percentage points.Year to date the Russell is almost thirteen percentage points behind the S&P 500 Index (-4.4% vs +8.4%), wiping out all the outperformance small cap had generated over large cap in the last five years. We wrote last quarter about investors’ concern with the sustainability of the small cap “rally”.It is certainly understandable to conclude that an asset class may be overvalued after it appreciates by almost 150% over a five-year time frame (as small caps have.) When compared to large cap stocks, however, we still think small caps are reasonably valued given the current interest rate environment.Consider that the S&P 500 Index has appreciated by 128% over that same five-year time frame, ending September 30, 2014; 3-year historical sales and EPS growth1 for the Russell 2000 Small Cap Index have been 18.7% and 19.1% compared to 8.3% and 11.2%, respectively, for the S&P 500; and that estimated future EPS growth1 is forecast to be 14.8% for the Russell 2000 compared to 11.6% for the S&P 500 (Source: FactSet), suggesting that both the Russell 2000 Small Cap and S&P 500 currently trade at about the same multiple of forward earnings. Further, small cap stocks have lower debt ratios, on average, and trade at a slightly lower multiple of cash flow than larger companies. Others offer further reasons for shunning small cap stocks.Some believe that, if/as interest rates rise going forward, it will be more difficult for smaller companies to borrow, and that their borrowing will be more expensive.However, recent surveys (from, for example, the National Federation of Independent Business) suggest that small companies currently have little trouble finding access to capital, and more importantly that many (including most in our portfolio) have been funding their growth with internally generated cash.Others have pointed to operations outside the U.S. as a reason why larger companies might have better growth prospects than smaller companies in the long run.We do not see that as an issue today; it appears that the U.S. economy is once again leading the global economic charge, with Europe showing recent signs of slowing (yet again), Japan faltering in its efforts to revive its economy, and China continuing to grapple with the stability of its financial system. Further, our most recent review suggests that our portfolio companies generate about 31% of their revenue from outside the U.S. (about one-third from Europe, two-thirds from the rest of the world), which is not materially different from estimates we have recently seen for the S&P 500. All of this suggests to us that small cap stocks remain a good investment within the broader equity class, and we are not having difficulty finding promising long-term investment opportunities in the small cap segment of the market. 1 Earnings Growth is not a measure of the Fund’s future performance. 14 Great Lakes Small Cap Opportunity Fund Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 855-278-2020. Average Annualized Total Returns Share Class 1 Year ended 9/30/14 3 Years ended 9/30/14 Since Inception (12/5/08) Investor Class 7.97% 23.79% 20.44% Institutional Class 8.19% 24.09% 20.76% Russell 2000 Index 3.93% 21.26% 17.77% Gross Expense Ratio: 1.48% and 1.23% for the Investor Class and Institutional Class, respectively. II. ATTRIBUTION Our portfolio declined by 7.6% during the one year period ending September 30, 2014.The primary culprits were our Energy and Industrial holdings. During the quarter crude oil prices in the U.S. declined by more than 10%, driving small cap stocks in the Energy sector down by more than 20%. We are modestly overweight energy service stocks (we do not own any exploration & production companies) which did not escape the quarter’s downdraft.One stock in particular, Dawson Geophysical (DWSN), declined by 36%. Investors fear that the downturn in energy prices will cause DWSN’s customers to slow spending on seismic surveys that are an important part of finding hydrocarbons. The company is a technology leader in its industry, and has not seen any substantial slowing in future orders thus far.We continue to like the company’s debt-free balance sheet, respect its management team and are excited about its future prospects. Ironically, in a quarter in which it became apparent that the U.S. economy was growing at a reasonably healthy rate, small cap Industrials declined by more than 9%. Our Industrial holdings were no exception, and our overweight position also hurt our performance.Several of our holdings also have exposure to the energy sector, which contributed to their share price declines.Again, we remain confident that each of our ten holdings in this space is a solid, well-managed business and we expect to do quite well with each over the longer term. There were several bright spots in the quarter. Shares of Conversant (CNVR), a digital media firm, gained more than 34% after agreeing to be acquired by Alliance Data System. DreamWorks Animation SKG (DWA), the creators of Shrek and other animated films, climbed 17% after Softbank was reported to have an interest in acquiring the company.And Hallador Energy (HNRG), an Illinois Basin coal miner, gained almost 30% after announcing the transformational acquisition of Vectren Fuels’ Indiana properties. Despite the market’s recent disdain for small cap stocks relative to their larger cap brethren, we have continued to find excellent opportunities to invest in well managed companies with solid balance sheets and good future prospects.We have taken advantage of this weakness to increase our positions in existing portfolio companies and have been able to initiate (or in some cases revisit) positions in others. III. OUTLOOK We continue to see signs that the pace of economic recovery in this country can continue to improve, and that corporate profits will likely continue to grow.The employment picture has also continued to brighten, though wage growth has been nearly nonexistent. The Fed is doing its best to provide a predictable glide path to investors outlining how it will withdraw the massive monetary stimulus it has provided. While there will be some bumps along the way, it appears the Fed is doing its best navigating in difficult waters. Nonetheless, signs that the economic recovery in the U.S. is sustainable, married with accommodative monetary policy put forth by the Federal Reserve in its efforts to preserve the recovery, likely bode well for both U.S. corporate profits and U.S. equities over the next several quarters. 15 Great Lakes Small Cap Opportunity Fund Outside the U.S., much has changed since our last quarterly commentary. Economic growth in Europe, which earlier in the year appeared to be picking up some pace, has slackened.Most importantly, economic indicators point to slowing growth in the German economy, and German Gross Domestic Product (GDP) may have grown at 1% or less during the third quarter. It appears that continuing tensions in Ukraine caused both German consumers and businesses to pull in their horns during the quarter.Recent data suggests German exports declined in August (compared to July), and that both industrial production, output and new orders are weakening. In response, global commodity prices have declined by more than 10% since June, and the dollar gained 8% versus the Euro.Of course, these developments affect all countries in a global economy.Oil prices are lower for U.S. consumers, but not for those paying with weaker currencies.U.S. exporters will have a harder time selling their goods outside the U.S., as a stronger dollar acts as a price increase to foreign buyers.Exporters in other parts of the world can now compete more effectively for sales in the U.S., as our stronger currency allows us to buy at lower prices. The European Central Bank has taken a page from the Fed’s playbook and is loosening monetary policy as economies across the continent and the Euro weaken. Fortunately, these conditions allow European countries (still suffering with heavy debt loads) to refinance at lower rates of interest.Germany now borrows for ten years at less than one percent (the U.S. 10-year treasury rate stands today at 2.33%.) Even “riskier” countries are borrowing at costs well below the U.S.; Spain pays 2.04%, Ireland 1.63%, and France at a record-low of 1.21%. Global economic growth is the only remedy that will solve the world’s financial woes in the long run.Central banks are doing all they can (and perhaps more than they should) to promote growth.Governments need to ensure the right fiscal policies are being implemented to promote growth in economic activity, which will lead to improvements in wages.These are complex tasks; we remain relatively confident in the U.S. economy and its recovery, less so in Europe (relating to geopolitical turmoil as well as structural fiscal challenges), and are proceeding cautiously in what is proving to be a very difficult investment climate. Equity markets look close to fairly valued to us, though the Q3 sell-off did create some attractive investment opportunities.As always, we are focused on solid businesses that are well managed, have strong balance sheets and can generate substantial free cash flow. Our investment process forces us to look in places where investors are most fearful; we are finding what we believe to be good opportunities in insurance, energy services and specialty retail, for example. Our strong preference for higher-quality businesses and balance sheets should help to provide some protection against a downturn in economic conditions, as will the “margin of safety” we seek when investing in any business. Gary Lenhoff, CFA Ben Kim, CFA, CPA Senior Portfolio Manager Portfolio Manager Fund Shareholder Fund Shareholder Margin of Safety is meant to convey the difference between the intrinsic value of a stock and its current market price.A relatively large margin of safety provides better protection to an investor in the case where our estimate of intrinsic value is incorrect. The Russell 2000 Index, a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index, and includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Russell 2000 Small Cap Index is a small-cap stock market index of the bottom 2,000 stocks in the Russell 3000 Index.The index represents approximately 8% of the total market capitalization of the Russell 3000 Index. 16 Great Lakes Small Cap Opportunity Fund Free Cash Flow is equal to the cash flow from operations (or operating cash) less capital expenditures; It signals a company’s ability to pay debt, pay dividends, buy back stock and facilitate the growth of business. One cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedules of investments for complete holdings information. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed are those of the fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Diversification does not guarantee a profit or protect from loss in a declining market. Past performance does not guarantee future results. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear it’s pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. The Small Cap Fund will invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large cap companies. 17 Great Lakes Small Cap Opportunity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of September 30, 2014 1-Year 3-Year 5-Year Since Inception(1) Investor Class 7.97% 23.79% 15.34% 20.44% Institutional Class 8.19% 24.09% 15.63% 20.76% Russell 2000 Index(2) 3.93% 21.26% 14.29% 17.77% Inception date of each class was December 5, 2008. The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization. 18 Great Lakes Small Cap Opportunity Fund Allocation of Portfolio Net Assets (Unaudited) September 30, 2014(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) September 30, 2014(1) (% of net assets) Actuant Corp. % Banco Latinoamericano de Comercio Exterior SA % Centene Corp. % Bio-Rad Laboratories, Inc. % ScanSource, Inc. % Dawson Geophysical Co. % Horace Mann Educators Corp. % Littelfuse, Inc. % Kennametal, Inc. % Gildan Activewear, Inc. – Class A % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 19 Great Lakes Funds Expense Examples (Unaudited) September 30, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2014 – September 30, 2014). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Great Lakes Bond Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (4/1/14) Value (9/30/14) (4/1/14 to 9/30/14) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.90% and 0.65% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended September 30, 2014 of 1.84% and 1.83% for the Investor Class and Institutional Class, respectively. 20 Great Lakes Funds Expense Examples (Unaudited) – Continued September 30, 2014 Great Lakes Disciplined Equity Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (4/1/14) Value (9/30/14) (4/1/14 to 9/30/14) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.10% and 0.85% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended September 30, 2014 of 4.48% and 4.63% for the Investor Class and Institutional Class, respectively. Great Lakes Large Cap Value Fund Expenses Paid Beginning Account Ending Account During Period(3) Value (4/1/14) Value (9/30/14) (4/1/14 to 9/30/14) Investor Class Actual(4) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(4) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.10% and 0.85% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended September 30, 2014 of 4.24% and 4.38% for the Investor Class and Institutional Class, respectively. Great Lakes Small Cap Opportunity Fund Expenses Paid Beginning Account Ending Account During Period(5) Value (4/1/14) Value (9/30/14) (4/1/14 to 9/30/14) Investor Class Actual(6) $ 961.00 Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(6) $ 962.00 Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.14% and 0.89% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period Based on the actual returns for the six-month period ended September 30, 2014 of (3.90)% and (3.80)% for the Investor Class and Institutional Class, respectively. 21 Great Lakes Bond Fund Schedule of Investments (Unaudited) September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% Consumer Discretionary – 5.2% American Axle & Manufacturing, Inc. 6.625%, 10/15/2022 $ $ Ameristar Casinos, Inc. 7.500%, 04/15/2021 AutoZone, Inc. 3.125%, 07/15/2023 Belo Corp. 7.250%, 09/15/2027 Bon-Ton Department Stores 8.000%, 06/15/2021 Brunswick Corp. 7.375%, 09/01/2023 Caesars Growth Properties 9.375%, 05/01/2022 (a) CBS Outdoor Americas Capital 5.625%, 02/15/2024 (a) CCO Holdings LLC 6.625%, 01/31/2022 Comcast Corp. 4.750%, 03/01/2044 DIRECTV Holdings LLC 4.450%, 04/01/2024 ERAC USA Finance LLC 2.350%, 10/15/2019 (a) Greektown Holdings LLC 8.875%, 03/15/2019 (a) Grupo Televisa SAB 5.000%, 05/13/2045 Guitar Center, Inc. 6.500%, 04/15/2019 (a) Hillman Group, Inc. 6.375%, 07/15/2022 (a) Isle Of Capri Casinos, Inc. 7.750%, 03/15/2019 KB Home 7.250%, 06/15/2018 Lamar Media Corp. 5.000%, 05/01/2023 LIN Television Corp. 6.375%, 01/15/2021 See Notes to the Financial Statements 22 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Consumer Discretionary – 5.2% (Continued) Macy’s Retail Holdings, Inc. 2.875%, 02/15/2023 $ $ McGraw-Hill Global Education 9.750%, 04/01/2021 MGM Resorts International 6.625%, 12/15/2021 Numericable Group SA 4.875%, 05/15/2019 (a) Pulte Group, Inc. 6.375%, 05/15/2033 Quebecor Media, Inc. 5.750%, 01/15/2023 Ruby Tuesday, Inc. 7.625%, 05/15/2020 Scientific Games Corp. 8.125%, 09/15/2018 Scientific Games International, Inc. 6.250%, 09/01/2020 Service Corp. International 7.500%, 04/01/2027 Time, Inc. 5.750%, 04/15/2022 (a) Toys R Us, Inc. 7.375%, 10/15/2018 Viacom, Inc. 4.375%, 03/15/2043 Walt Disney Co. 1.100%, 12/01/2017 Whirlpool Corp. 2.400%, 03/01/2019 Consumer Staples – 3.5% Alliance One International, Inc. 9.875%, 07/15/2021 Aramark Services, Inc. 5.750%, 03/15/2020 Bunge Ltd. Finance Corp. 3.200%, 06/15/2017 Cencosud 4.875%, 01/20/2023 (a) See Notes to the Financial Statements 23 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Consumer Staples – 3.5% (Continued) Central Garden & Pet Co. 8.250%, 03/01/2018 $ $ Costco Wholesale Corp. 0.650%, 12/07/2015 Cott Beverages, Inc. 5.375%, 07/01/2022 (a) Diageo Capital 4.828%, 07/15/2020 Diamond Foods, Inc. 7.000%, 03/15/2019 (a) Grupo Bimbo SAB de CV 4.875%, 06/27/2044 (a) Harbinger Group, Inc. 7.750%, 01/15/2022 Hearthside Group Holdings 6.500%, 05/01/2022 (a) HJ Heinz Co. 6.375%, 07/15/2028 Land O’ Lakes Capital Trust I 7.450%, 03/15/2028 (a) Pepsico, Inc. 0.700%, 02/26/2016 Pilgrim’s Pride Corp. 7.875%, 12/15/2018 Post Holdings, Inc. 7.375%, 02/15/2022 Sysco Corp. 2.600%, 06/12/2022 TreeHouse Foods, Inc. 4.875%, 03/15/2022 Wesfarmers Ltd. 1.874%, 03/20/2018 (a) Energy – 5.2% Alpha Natural Resources, Inc. 6.000%, 06/01/2019 Arch Coal, Inc. 8.000%, 01/15/2019 (a) See Notes to the Financial Statements 24 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Energy – 5.2% (Continued) Cameron International Corp. 1.150%, 12/15/2016 $ $ CGG SA 6.500%, 06/01/2021 Chesapeake Oilfield Finance, Inc. 6.625%, 11/15/2019 CNOOC Finance 2014 4.875%, 04/30/2044 ConocoPhillips Co. 1.050%, 12/15/2017 Energy Partners Ltd. 8.250%, 02/15/2018 Forest Oil Corp. 7.250%, 06/15/2019 Halcon Resources Corp. 8.875%, 05/15/2021 Linn Energy Finance Corp. 7.750%, 02/01/2021 Marathon Oil Corp. 2.800%, 11/01/2022 Memorial Resource Development Corp. 5.875%, 07/01/2022 (a) Nuverra Environmental Solutions, Inc. 9.875%, 04/15/2018 Peabody Energy Corp. 7.875%, 11/01/2026 Petrobras International Finance Co. 5.375%, 01/27/2021 Petroleos Mexicanos 3.500%, 01/30/2023 6.375%, 01/23/2045 (a) Plains Exploration & Production Co. 6.875%, 02/15/2023 Rice Energy, Inc. 6.250%, 05/01/2022 (a) Sabine Pass Liquefaction LLC 5.625%, 02/01/2021 Statoil 2.900%, 10/15/2014 2.450%, 01/17/2023 See Notes to the Financial Statements 25 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Energy – 5.2% (Continued) Stone Energy Corp. 7.500%, 11/15/2022 $ $ Sunoco Logistics Partners Operations LP 5.300%, 04/01/2044 Swift Energy Co. 8.875%, 01/15/2020 Talisman Energy, Inc. 5.750%, 05/15/2035 Total Capital International 0.750%, 01/25/2016 United Refining Co. 10.500%, 02/28/2018 Financials – 21.4% Abbey National Treasury Services 4.000%, 04/27/2016 ABN AMRO Bank NV 1.375%, 01/22/2016 (a) Aircastle Ltd. 6.750%, 04/15/2017 Ally Financial, Inc. 5.125%, 09/30/2024 American Campus Communities 4.125%, 07/01/2024 American Express Co. 1.550%, 05/22/2018 American Express Credit 1.125%, 06/05/2017 American Tower Corp. 3.400%, 02/15/2019 AmeriGas Finance 7.000%, 05/20/2022 Australia & New Zealand Banking Group 1.250%, 06/13/2017 Bank of America Corp. 1.500%, 10/09/2015 2.000%, 01/11/2018 5.625%, 07/01/2020 4.000%, 04/01/2024 See Notes to the Financial Statements 26 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Financials – 21.4% (Continued) Bank of Montreal 0.800%, 11/06/2015 $ $ Bank of New York Mellon Corp. 0.700%, 10/23/2015 Bank Of Nova Scotia 2.050%, 06/05/2019 Bank of Tokyo Mitsubishi 1.650%, 02/26/2018 (a) Berkshire Hathaway Finance Corp. 0.950%, 08/15/2016 BioMed Realty LP 3.850%, 04/15/2016 Capital One Financial Corp. 1.000%, 11/06/2015 Carlyle Holdings II Finance 5.625%, 03/30/2043 (a) Caterpillar Financial Services Corp. 0.700%, 11/06/2015 Citigroup, Inc. 1.350%, 03/10/2017 4.500%, 01/14/2022 Corporate Office Properties LP 3.700%, 06/15/2021 Covidien International Finance 2.950%, 06/15/2023 Credit Suisse New York 1.375%, 05/26/2017 Daimler Finance North America, LLC 1.250%, 01/11/2016 (a) Digital Realty Trust LP 3.625%, 10/01/2022 EPR Properties 5.750%, 08/15/2022 Export-Import Bank of Korea 5.875%, 01/14/2015 1.250%, 11/20/2015 Fifth Third Bank 1.450%, 02/28/2018 Fondo Mivivienda 3.375%, 04/02/2019 (a) See Notes to the Financial Statements 27 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Financials – 21.4% (Continued) Ford Motor Credit Co. LLC 2.500%, 01/15/2016 $ $ General Electric Capital Corp. 1.600%, 11/20/2017 5.875%, 01/14/2038 Goldman Sachs Group, Inc. 5.250%, 07/27/2021 HCP, Inc. 2.625%, 02/01/2020 Huntington National Bank 2.200%, 04/01/2019 Hyundai Capital America 1.625%, 10/02/2015 (a) ICICI Bank Ltd. 3.500%, 03/18/2020 (a) ING Bank 3.000%, 09/01/2015 (a) 3.750%, 03/07/2017 (a) Invesco Finance 3.125%, 11/30/2022 iStar Financial, Inc. 5.000%, 07/01/2019 JPMorgan Chase & Co. 1.100%, 10/15/2015 3.250%, 09/23/2022 Kimco Realty Corp. 3.125%, 06/01/2023 Korea Development Bank 1.000%, 01/22/2016 Lender Processing Services, Inc. 5.750%, 04/15/2023 Lloyds Bank 2.300%, 11/27/2018 Met Life Global Funding I 3.000%, 01/10/2023 (a) Morgan Stanley 1.750%, 02/25/2016 5.500%, 07/24/2020 Nationstar Mortgage 6.500%, 08/01/2018 See Notes to the Financial Statements 28 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Financials – 21.4% (Continued) Nationwide Mutual Insurance Co. 4.950%, 04/22/2044 (a) $ $ New York Life Global Funding 1.125%, 03/01/2017 (a) 2.150%, 06/18/2019 (a) Nissan Motor Acceptance Corp. 1.950%, 09/12/2017 (a) PACCAR Financial Corp. Series MTN 1.150%, 08/16/2016 People’s United Financial, Inc. 3.650%, 12/06/2022 PNC Bank 0.800%, 01/28/2016 Post Apartment Homes LP 3.375%, 12/01/2022 Principal Financial Group, Inc. 3.125%, 05/15/2023 Royal Bank of Canada 1.150%, 03/13/2015 Schaeffler Finance 4.250%, 05/15/2021 (a) SLM Corp. 5.000%, 06/15/2018 6.200%, 03/15/2019 Societe Generale 2.750%, 10/12/2017 Springleaf Finance Corp. 6.000%, 10/15/2014 6.000%, 12/15/2014 6.900%, 12/15/2017 Sumitomo Mitsui Banking Corp. 3.000%, 01/18/2023 Symetra Financial Corp. 4.250%, 07/15/2024 Synchrony Financial 4.250%, 08/15/2024 Synovus Financial Corp. 5.125%, 06/15/2017 See Notes to the Financial Statements 29 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Financials – 21.4% (Continued) Toyota Motor Credit Corp. 1.250%, 10/05/2017 $ $ 2.000%, 10/24/2018 UBS 2.375%, 08/14/2019 Wells Fargo & Co. 1.500%, 01/16/2018 Health Care – 3.1% AbbVie, Inc. 1.200%, 11/06/2015 Actavis Funding Services 4.850%, 06/15/2044 (a) Aetna, Inc. 2.750%, 11/15/2022 Agilent Technologies, Inc. 3.200%, 10/01/2022 Allergan, Inc. 1.350%, 03/15/2018 Biomet, Inc. 6.500%, 10/01/2020 CareFusion Corp. 3.875%, 05/15/2024 Catholic Health Initiatives 2.950%, 11/01/2022 Dignity Health 4.500%, 11/01/2042 Eli Lilly & Co. 1.950%, 03/15/2019 HCA, Inc. 5.875%, 05/01/2023 JLL/Delta Dutch Newco 7.500%, 02/01/2022 (a) Medtronic, Inc. 3.625%, 03/15/2024 Tenet Healthcare Corp. 4.750%, 06/01/2020 See Notes to the Financial Statements 30 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Industrials – 4.7% ADT Corp. 4.125%, 06/15/2023 $ $ Bombardier, Inc. 6.125%, 01/15/2023 (a) Burlington Northern Santa Fe 4.450%, 03/15/2043 Canadian National Railway Co. 2.250%, 11/15/2022 Carlson Travel Holdings, Inc. 7.500%, 08/15/2019 (a) Caterpillar, Inc. 4.300%, 05/15/2044 Colt Defense, LLC 8.750%, 11/15/2017 Dun & Bradstreet Corp. 3.250%, 12/01/2017 Eaton Corp. 4.000%, 11/02/2032 General Dynamics Corp. 1.000%, 11/15/2017 Griffon Corp. 5.250%, 03/01/2022 Hutchison Whampoa International 12 II Ltd. 2.000%, 11/08/2017 (a) Illinois Tool Works, Inc. 1.950%, 03/01/2019 Penske Truck Leasing Co. LP 2.875%, 07/17/2018 (a) Rexel 5.250%, 06/15/2020 (a) Roper Industries, Inc. 3.125%, 11/15/2022 Stanley Black & Decker, Inc. 2.900%, 11/01/2022 Teekay Offshore Partners 6.000%, 07/30/2019 Titan International, Inc. 6.875%, 10/01/2020 Tyco Electronics Group 1.600%, 02/03/2015 See Notes to the Financial Statements 31 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Industrials – 4.7% (Continued) Valmont Industries, Inc. 5.000%, 10/01/2044 $ $ Waterjet Holdings, Inc. 7.625%, 02/01/2020 (a) Information Technology – 2.3% Advanced Micro Devices, Inc. 7.500%, 08/15/2022 Amkor Technology, Inc. 6.375%, 10/01/2022 Arrow Electronics, Inc. 3.000%, 03/01/2018 Baidu, Inc. 2.250%, 11/28/2017 BMC Software, Inc. 7.250%, 06/01/2018 Dell, Inc. 5.650%, 04/15/2018 Fiserv, Inc. 3.500%, 10/01/2022 Intel Corp. 1.350%, 12/15/2017 Iron Mountain, Inc. 5.750%, 08/15/2024 Oracle Corp. 2.250%, 10/08/2019 2.500%, 10/15/2022 Materials – 3.7% Agrium, Inc. 3.150%, 10/01/2022 Airgas, Inc. 3.250%, 10/01/2015 AK Steel Corp. 7.625%, 05/15/2020 Aleris International, Inc. 7.875%, 11/01/2020 See Notes to the Financial Statements 32 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Materials – 3.7% (Continued) ArcelorMittal 10.350%, 06/01/2019 $ $ 6.750%, 02/25/2022 Ashland, Inc. 3.875%, 04/15/2018 Cascades, Inc. 7.875%, 01/15/2020 Codelco 4.500%, 08/13/2023 (a) Constellium NV 5.750%, 05/15/2024 (a) Dow Chemical Co. 3.000%, 11/15/2022 Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Nexeo Solutions Finance Corp. 8.375%, 03/01/2018 PPG Industries, Inc. 1.900%, 01/15/2016 Rentech Nitrogen Finance Corp. 6.500%, 04/15/2021 (a) Signode Industrial Group 6.375%, 05/01/2022 (a) Southern Copper Corp. 5.250%, 11/08/2042 SunCoke Energy Partners 7.375%, 02/01/2020 (a) Teck Resources Ltd. 4.500%, 01/15/2021 United States Steel Corp. 7.500%, 03/15/2022 Telecommunication Services – 2.6% America Movil 4.375%, 07/16/2042 AT&T, Inc. 2.625%, 12/01/2022 4.800%, 06/15/2044 See Notes to the Financial Statements 33 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Telecommunication Services – 2.6% (Continued) Cincinnati Bell, Inc. 8.375%, 10/15/2020 $ $ Frontier Communications Corp. 9.000%, 08/15/2031 Level 3 Financing, Inc. 8.125%, 07/01/2019 MetroPCS Wireless, Inc. 7.875%, 09/01/2018 SES Global Americas Holdings 2.500%, 03/25/2019 (a) Sprint Nextel Corp. 6.000%, 11/15/2022 Telefonica Emisiones 5.134%, 04/27/2020 Verizon Communications 6.400%, 09/15/2033 3.850%, 11/01/2042 Windstream Corp. 7.750%, 10/15/2020 Utilities – 2.5% Ameren Energy Generating Co. 7.000%, 04/15/2018 American Electric Power Co., Inc. 2.950%, 12/15/2022 Colbun 4.500%, 07/10/2024 (a) Electricite de France 2.150%, 01/22/2019 (a) Florida Power Corp. 5.900%, 03/01/2033 GDF Suez 2.875%, 10/10/2022 (a) Georgia Power Co. 0.625%, 11/15/2015 NextEra Energy Capital Holdings, Inc. 2.700%, 09/15/2019 NRG Energy, Inc. 7.875%, 05/15/2021 See Notes to the Financial Statements 34 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value CORPORATE BONDS – 54.2% (Continued) Utilities – 2.5% (Continued) Pacific Gas & Electric Co. 3.250%, 06/15/2023 $ $ PPL Energy Supply LLC 4.600%, 12/15/2021 Total Corporate Bonds (Cost $32,714,887) MUNICIPAL BONDS – 14.9% Chicago, Illinois O’Hare International Airport Revenue Series 2003, C-2 5.250%, 01/01/2030 5.250%, 01/01/2034 Detroit, Michigan Sewage Disposal System Revenue 4.500%, 07/01/2027 Detroit, Michigan Water Supply System Revenue Series B 4.750%, 07/01/2034 5.500%, 07/01/2035 Gulfport, Mississippi Memorial Hospital Revenue Series A 5.750%, 07/01/2031 Illinois Sports Facilities Authority 5.000%, 06/15/2022 Johnson City, Tennessee Health & Educational Facilities Board Hospital Revenue Series 2000 B 5.125%, 07/01/2025 Macon & DeWitt Counties Illinois Community United School District #2 4.500%, 10/01/2020 Massachusetts Housing Finance Agency Series D 4.850%, 06/01/2040 Minneapolis, Minnesota Health Care Systems Revenue Series B 5.000%, 05/15/2021 New Jersey Transportation Trust Fund Authority Series D 5.000%, 12/15/2023 See Notes to the Financial Statements 35 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value MUNICIPAL BONDS – 14.9% (Continued) New York Metropolitan Transportation Authority Series B 5.000%, 11/15/2023 $ $ Series C 5.000%, 11/15/2023 New York State Energy Research & Development Authority Revenue Series A 5.150%, 11/01/2025 New York State Housing Finance Agency Series B 3.950%, 11/01/2034 Niagara, New York Frontier Transportation Authority Series A 5.000%, 04/01/2023 Ohio State Water Development Authority Revenue Series B 2.200%, 06/01/2033 Oregon State Housing & Community Services Department Revenue Series A 4.050%, 01/01/2020 Oyster Bay, New York 3.250%, 08/01/2023 Puerto Rico Sales Tax Financing Corp. Series A 4.375%, 08/01/2020 4.750%, 08/01/2020 Rhode Island Housing & Mortgage Finance Corp. Series A-1 4.600%, 10/01/2027 Taft, California Public Financing Authority Revenue 6.050%, 01/01/2017 Tallahassee, Florida Health Facilities Revenue 6.375%, 12/01/2030 Tennessee Housing Development Agency Revenue Series 1A 4.000%, 07/01/2039 Virgin Islands Public Finance Authority Revenue 5.000%, 10/01/2031 Virginia Housing Development Authority Revenue Series A 5.100%, 10/01/2035 See Notes to the Financial Statements 36 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value MUNICIPAL BONDS – 14.9% (Continued) Wisconsin State Health & Educational Facilities Authority Series B 5.125%, 08/15/2030 $ $ Total Municipal Bonds (Cost $8,863,226) U.S. GOVERNMENT & AGENCY SECURITIES – 8.4% Federal Home Loan Mortgage Association Series K-712, Class X1 1.507%, 11/25/2019^ (b) Series 293, Class IO 4.000%, 11/15/2032 (b) Series 3293, Class MP 5.500%, 03/15/2037 Federal Home Loan Mortgage Corporation Pool 6.000%, 08/01/2022, #J05364 5.000%, 01/01/2024, #C90779 3.000%, 10/01/2032, #D99625 Federal National Mortgage Association Series 2013-M3, Class X1 4.213%, 02/25/2016^ (b) Series 2013-M4, Class X1 3.916%, 02/25/2018^ (b) Series 2012-M8, Class X1 2.196%, 12/25/2019^ (b) Series 2012-M3, Class X1 0.346%, 01/25/2022^ (b) Series 2012-M2, Class X 0.795%, 02/25/2022^ (b) Series 2012-34, Class PC 5.500%, 01/25/2032 Series 2012-90, Class DA 1.500%, 03/25/2042 Federal National Mortgage Association Pool 4.066%, 07/01/2020, #465491 5.170%, 06/01/2028, #468516 4.500%, 06/01/2034, #MA1976 6.500%, 12/01/2036, #888112 5.500%, 05/01/2037, #916933 4.500%, 04/01/2041, #AH9719 4.500%, 04/01/2041, #AL0215 See Notes to the Financial Statements 37 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value U.S. GOVERNMENT & AGENCY SECURITIES – 8.4% (Continued) Government National Mortgage Association Series 2008-51, Class AY 5.500%, 06/16/2023 $ $ Series 2013-144, Class UI 4.500%, 10/16/2028 (b) Series 2011-27, Class B 3.000%, 09/16/2034 Series 2011-6, Class AC 2.850%, 12/16/2037 Series 2012-109, Class AB 1.388%, 09/16/2044 Government National Mortgage Association Pool 4.500%, 11/20/2033, #003470 Total U.S. Government & Agency Securities (Cost $4,974,612) MORTGAGE BACKED SECURITIES – 8.3% Bank of America Commercial Mortgage Trust Series 2005-6, Class AM 5.177%, 09/10/2047^ Series 2007-4, Class AM 6.015%, 02/10/2051^ Series 2008-1, Class AM 6.484%, 02/10/2051^ Bear Stearns Commercial Mortgage Securities Series 2005-PW10, Class AM 5.449%, 12/11/2040 Series 2006-PW13, Class AM 5.582%, 09/11/2041 CD Commercial Mortgage Trust Series 2005-CD1, Class AM 5.226%, 07/15/2044^ Credit Suisse Mortgage Trust Series 2006-C1, Class AJ 5.642%, 02/15/2039^ CS First Boston Commercial Mortgage Trust Series 2003-29, Class 2A3 5.500%, 12/25/2033 Series 2005-C1, Class AJ 5.075%, 02/18/2038 See Notes to the Financial Statements 38 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Par Value MORTGAGE BACKED SECURITIES – 8.3% (Continued) GS Mortgage Securities Trust Series 2006-GG8, Class AM 5.591%, 11/10/2039 $ $ Series 2011-GC5, Class A4 3.707%, 08/10/2044 Series 2007-GG10, Class A4 5.803%, 08/10/2045^ Series 2014-GC18, Class A4 4.074%, 01/10/2047 JPMorgan Chase Commercial Mortgage Securities Series 2005-LDP4, Class AM 4.999%, 10/15/2042 Master Asset Securitization Trust Series 2003-4, Class 1A1 5.750%, 05/25/2033 Morgan Stanley Capital I Trust Series 2007-T27, Class AM 5.831%, 06/11/2042^ Morgan Stanley Mortgage Trust Series 35 0.781%, 05/20/2021^ Residential Funding Mortgage Security I Series 2004-S3, Class A1 4.750%, 03/25/2019 TIAA Seasoned Commercial Mortgage Trust Series 2007-C4, Class AJ 5.573%, 08/15/2039^ UBS – Barclays Commercial Mortgage Trust Series 2012-C3, Class A4 3.091%, 08/10/2049 Wachovia Bank Commercial Mortgage Trust Series 2005-C20, Class AMFX 5.179%, 07/15/2042 Series 2005-C21, Class AM 5.239%, 10/17/2044^ Total Mortgage Backed Securities (Cost $5,067,548) See Notes to the Financial Statements 39 Great Lakes Bond Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Shares/Par Value EXCHANGE TRADED FUNDS – 5.8% iShares Barclays 1-3 Year Credit Bond Fund $ iShares Barclays CMBS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares MBS Bond Fund iShares National AMT-Free Muni Bond Fund SPDR Nuveen Barclays Short Term Municipal Bond Fund Total Exchange Traded Funds (Cost $3,500,980) U.S. TREASURY SECURITIES – 2.8% U.S. Treasury Bonds 3.500%, 02/15/2039 $ 2.875%, 05/15/2043 U.S. Treasury Note 1.750%, 07/31/2015 Total U.S. Treasury Securities (Cost $1,665,504) SHORT-TERM INVESTMENT – 3.7% First American Government Obligations Fund – Class Z, 0.01% (c) Total Short-Term Investment (Cost $2,196,988) Total Investments – 98.1% (Cost $58,983,745)58,986,314 Other Assets and Liabilities – 1.9% Net Assets – 100.0% $ (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of September 30, 2014 the market value of these investments were $6,225,112, or 10.3% of total net assets. ^ Variable rate security – The rate shown is the rate in effect as of September 30, 2014. (b) Interest only security. (c) The rate shown is the annualized seven-day effective yield as of September 30, 2014. See Notes to the Financial Statements 40 Great Lakes Disciplined Equity Fund Schedule of Investments (Unaudited) September 30, 2014 Description Shares Value COMMON STOCKS – 98.2% Consumer Discretionary – 8.8% Advance Auto Parts, Inc. $ AutoZone, Inc.* Delphi Automotive DIRECTV* Expedia, Inc. Johnson Controls, Inc. Macy’s, Inc. TRW Automotive Holdings Corp.* Twenty First Century Fox, Inc. – Class A Consumer Staples – 15.3% Altria Group, Inc. Archer-Daniels-Midland Co. Bunge Ltd. Coca-Cola Enterprises, Inc. ConAgra Foods, Inc. CVS Caremark Corp. Kroger Co. Lorillard, Inc. Tyson Foods, Inc. – Class A Walgreen Co. Wal-Mart Stores, Inc. Energy – 12.7% Anadarko Petroleum Corp. Baker Hughes, Inc. ConocoPhillips EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. Phillips 66 Tesoro Corp. Financials – 13.9% ACE Ltd. AvalonBay Communities, Inc. Bank of America Corp. See Notes to the Financial Statements 41 Great Lakes Disciplined Equity Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Shares Value COMMON STOCKS – 98.2% (Continued) Financials – 13.9% (Continued) Citigroup, Inc. $ Lincoln National Corp. Markel Corp.* MetLife, Inc. T. Rowe Price Group, Inc. Travelers Companies, Inc. Wells Fargo & Co. Health Care – 8.1% Actavis* AmerisourceBergen Corp. Cardinal Health, Inc. Cigna Corp. Edwards Lifesciences Corp.* Express Scripts Holding Co.* Gilead Sciences, Inc.* HCA Holdings, Inc.* Perrigo Co. WellPoint, Inc. Industrials – 13.2% Boeing Co. Caterpillar, Inc. Cummins, Inc. FedEx Corp. General Dynamics Corp. General Electric Co. Honeywell International, Inc. Lockheed Martin Corp. Southwest Airlines Co. Information Technology – 13.4% Apple, Inc. Cisco Systems, Inc. Corning, Inc. Facebook, Inc. – Class A* Hewlett-Packard Co. Intel Corp. See Notes to the Financial Statements 42 Great Lakes Disciplined Equity Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Shares Value COMMON STOCKS – 98.2% (Continued) Information Technology – 13.4% (Continued) Lam Research Corp. $ Microsoft Corp. Oracle Corp. Symantec Corp. Western Digital Corp. Xerox Corp. Materials – 3.9% Dow Chemical Co. Eastman Chemical Co. Freeport-McMoRan, Inc. LyondellBasell Industries – Class A Telecommunication Services – 5.0% AT&T, Inc. Verizon Communications, Inc. Utilities – 3.9% AGL Resources, Inc. Entergy Corp. FirstEnergy Corp. PG&E Corp. Public Service Enterprise Group, Inc. Total Common Stocks (Cost $39,430,769) SHORT-TERM INVESTMENT – 2.6% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $1,109,860) Total Investments – 100.8% (Cost $40,540,629) Other Assets and Liabilities, Net – (0.8)% ) Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the annualized seven-day effective yield as of September 30, 2014. See Notes to the Financial Statements 43 Great Lakes Large Cap Value Fund Schedule of Investments (Unaudited) September 30, 2014 Description Shares Value COMMON STOCKS – 97.6% Consumer Discretionary – 5.0% Brunswick Corp. $ Target Corp. Consumer Staples – 17.0% Altria Group, Inc. Clorox Co. Energizer Holdings, Inc. General Mills, Inc. Kimberly-Clark Corp. Kraft Foods Group, Inc. Mondelez International, Inc. PepsiCo, Inc. Philip Morris International, Inc. Energy – 12.3% Chevron Corp. ConocoPhillips Phillips 66 Royal Dutch Shell – ADR Schlumberger Ltd. Spectra Energy Corp. Financials – 18.6% American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc. – Class B* Citigroup, Inc. Hartford Financial Services Group, Inc. Plum Creek Timber Co., Inc. – REIT Prudential Financial, Inc. Wells Fargo & Co. Health Care – 10.6% Abbott Laboratories AbbVie, Inc. Aetna, Inc. See Notes to the Financial Statements 44 Great Lakes Large Cap Value Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Shares Value COMMON STOCKS – 97.6% (Continued) Health Care – 10.6% (Continued) Cigna Corp. $ Merck & Co., Inc. Industrials # – 27.4% 3M Co. Caterpillar, Inc. Eaton Corp. Emerson Electric Co. General Electric Co. Honeywell International, Inc. Lockheed Martin Corp. Norfolk Southern Corp. Textron, Inc. Waste Management, Inc. Materials – 1.9% Dow Chemical Co. Utilities – 4.8% AGL Resources, Inc. Duke Energy Corp. Public Service Enterprise Group, Inc. Total Common Stocks (Cost $30,486,443) SHORT-TERM INVESTMENT – 2.3% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $854,635) Total Investments – 99.9% (Cost $31,341,078) Other Assets and Liabilities, Net – 0.1% Total Net Assets – 100.0% $ * Non-income producing security. # As of September 30, 2014, the Fund had a significant portion of its assets invested in this sector and therefore is subject to additional risks. See Note 8 in Notes to Financial Statements. ^ Variable rate security – The rate shown is the annualized seven-day effective yield as of September 30, 2014. ADR – American Depositary Receipt REIT – Real Estate Investment Trust See Notes to the Financial Statements 45 Great Lakes Small Cap Opportunity Fund Schedule of Investments (Unaudited) September 30, 2014 Description Shares Value COMMON STOCKS – 96.4% Consumer Discretionary – 22.9% Apollo Group, Inc. – Class A* $ Buckle, Inc. Cooper Tire & Rubber Co. DreamWorks Animation SKG, Inc. – Class A* Express, Inc.* Gildan Activewear, Inc. – Class A John Wiley & Sons, Inc. – Class A Live Nation Entertainment, Inc.* Men’s Wearhouse, Inc. Steiner Leisure Ltd.* Zumiez, Inc.* Consumer Staples – 1.0% Chefs’ Warehouse, Inc.* Energy – 6.9% Dawson Geophysical Co. Natural Gas Services Group, Inc.* World Fuel Services Corp. Financials – 13.3% Banco Latinoamericano de Comercio Exterior SA FBL Financial Group, Inc. – Class A Genworth MI Canada, Inc. Home Capital Group, Inc. Horace Mann Educators Corp. Montpelier Re Holdings Ltd. United Fire Group, Inc. Health Care – 8.2% Bio-Rad Laboratories, Inc. – Class A* Centene Corp.* Owens & Minor, Inc. Industrials – 19.0% Actuant Corp. – Class A Insperity, Inc. Insteel Industries, Inc. See Notes to the Financial Statements 46 Great Lakes Small Cap Opportunity Fund Schedule of Investments (Unaudited) – Continued September 30, 2014 Description Shares Value COMMON STOCKS – 96.4% (Continued) Industrials – 19.0% (Continued) Kennametal, Inc. $ Lindsay Corp. Tecumseh Products Co.* Tetra Tech, Inc. Thermon Group Holdings, Inc.* TriMas Corp.* Information Technology – 23.1% ADTRAN, Inc. Checkpoint Systems, Inc.* Conversant, Inc.* Diebold, Inc. Littelfuse, Inc. Microsemi Corp.* MKS Instruments, Inc. Rofin-Sinar Technologies, Inc.* ScanSource, Inc.* SeaChange International, Inc.* Materials – 2.0% Intrepid Potash, Inc.* Total Common Stocks (Cost $83,590,622) SHORT-TERM INVESTMENT – 1.8% First American Government Obligations Fund – Class Z, 0.01%^ Total Short-Term Investment (Cost $1,578,968) Total Investments – 98.2% (Cost $85,169,590) Other Assets and Liabilities, Net – 1.8% Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the annualized seven-day effective yield as of September 30, 2014. See Notes to the Financial Statements 47 Great Lakes Funds Statements of Assets and Liabilities (Unaudited) September 30, 2014 Small Cap Disciplined Large Cap Opportunity Bond Fund Equity Fund Value Fund Fund ASSETS Investment securities: At cost $ At value $ Receivable for investment securities sold — Dividends & interest receivable Receivable for capital shares sold Prepaid expenses & other assets Total Assets LIABILITIES Dividends payable — — — Payable for investment securities purchased — Payable for capital shares redeemed Payable to Adviser, net Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses and other liabilities Accrued distribution fees 1 Total Liabilities NET ASSETS $ COMPOSITION OF NET ASSETS Portfolio capital $ Undistributed (distributions in excess of) net investment income ) ) Accumulated net realized gain (loss) on investments, including foreign currency gain (loss) ) Net unrealized appreciation of investments and translations of foreign currency Total net assets $ Investor Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value, offering price, and redemption price per share $ Institutional Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value, offering price, and redemption price per share $ Unlimited shares authorized See Notes to the Financial Statements 48 Great Lakes Funds Statements of Operations (Unaudited) For the Six Months Ended September 30, 2014 Small Cap Disciplined Large Cap Opportunity Bond Fund Equity Fund Value Fund Fund INVESTMENT INCOME: Interest income $ $
